Mr. Justice McAllister delivered the opinion of the Court: The appellant being town clerk, the act of countersigning the bonds in question was a mere ministerial act. It was not the province of such clerk to determine whether the proper steps had been taken to authorize the issuance of the bonds. If valid reasons existed why they should not be issued, the law provides a mode in which that question could be properly determined. The People v. Dean, 3 Wend. 438. The judgment of the court below must be affirmed. Judgment affirmed. Mr. Justice Scott took no part in the decision of this case.